Exhibit 10.06

 

SALARY REDUCTION AND STAY INCENTIVE AGREEMENT

 

THIS AGREEMENT is entered into between GENERAL MOLY, INC., (“Company”), whose
mailing address is 1726 Cole Blvd., Suite 115, Lakewood, Denver, CO 80401, and
Robert I. Pennington (“Executive”), whose mailing address is 6200 N. Abington,
Tucson, AZ  85743.

 

RECITALS

 

WHEREAS, Effective as of December 12, 2012, the Company and Executive entered
into an Employment Agreement (the “Agreement”);

 

WHEREAS, Effective as of September 6, 2013, the Company and Executive entered
into the First Amendment to the Amended and Restated Employment Agreement;

 

WHEREAS, Company wishes to have Executive continue his employment with Company
through the critical phase of procuring financing for the construction of the
Mt. Hope Project;

 

WHEREAS, Executive wishes to continue employment with Company as Chief Operating
Officer;

 

WHEREAS, Company and Executive jointly agree to reduce Executive’s base
compensation pursuant to the Company’s Salary Reduction Program, and that
pursuant to the First Amendment to the Amended and Restated Employment Agreement
between Company and Executive, such reduction will not constitute a material
diminution of Base Compensation as set forth therein; and

 

WHEREAS, Company agrees to provide a Stay Incentive Award and Restricted Stock
Award to Executive, expressly conditioned upon the terms and conditions
described within this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and for the covenants
and conditions hereinafter contained, the parties hereto agree as follows:

 

1.                                      Term of Agreement.  This Agreement shall
be in effect from September 7, 2013 (“Beginning Date”), and end on the earlier
of (“End Date”):

 

a.              The date upon which approval of a Financing Program for the
construction of the Mt. Hope Project is made by the Company’s Board of
Directors;

b.              The occurrence date of a “Change of Control”, as later defined
herein;

c.               The date of an involuntary termination of Executive from the
Company, absent “Cause”, as later defined herein, by the Company; or

d.              January 15, 2015.

 

1

--------------------------------------------------------------------------------


 

2.             Reduction to Base Salary.  Company and Executive agree that
during the Term of this Agreement, Executive’s current annual base salary of
$297,000 shall be reduced by 20% to a new base salary of $237,600.  Company and
Executive agree that this reduction to base salary will not constitute a
material diminution of Base Compensation as set forth in Executive’s Employment
Agreement.

 

3.             Value of Stay Incentive Award.  If Executive remains continuously
employed by the Company from the Beginning Date through the End Date, Company
shall pay Executive a Stay Incentive Award in the amount of $148,500 less
applicable withholding for taxes and applicable payroll deductions.  Payment of
the Stay Incentive Award shall be made in a lump sum on a date determined by the
Company within sixty (60) days after the End Date, except as required by
Section 6 regarding compliance with Section 409A.

 

4.             Restricted Stock Unit Award.  Company agrees to grant an award of
88,393 Restricted Stock Units (the “RSUs”) in accordance with the terms of the
Company 2006 Equity Incentive Program and applicable Restricted Stock Units
Agreement between Company and Executive, which shall be incorporated by
reference.  The RSUs shall vest in full in accordance with the terms of the
Restricted Stock Unit Agreement on the End Date provided that Executive has
remained continuously employed by Company from the Beginning Date through the
End Date.  All terms and conditions of the award of the RSUs shall be governed
by the Restricted Stock Units Agreement.

 

5.             Confidentiality.  Executive expressly agrees to keep the
substance and terms of this Agreement strictly confidential.  With the exception
of immediate family, tax advisors, and attorneys, Executive further agrees that
he will not communicate (orally or in writing) or in any way disclose the terms
of this Agreement to any person without the prior express written consent of
Company, unless compelled to do so by law.  Executive acknowledges that Company
may be required to disclose the terms, and file a copy of this Agreement
pursuant to applicable securities laws or other legal requirements.

 

6.             Compliance with Section 409A.

 

Delay in Payment. Notwithstanding anything in the Agreement to the contrary, if
Executive is deemed by the Company at the End Date for purposes of payment of
the Stay Incentive Award to be a “specified Executive” under Section 409A of the
Internal Revenue Code, as amended (“Code’) then any such payment which would
otherwise be payable hereunder shall not be paid until the date which is the
first business day following the six-month period after the End Date (or
earlier, upon Executive’s death).

 

Interpretation. The parties intend that all payments or benefits payable under
the Agreement will not be subject to the additional tax imposed by Section 409A,
and the provisions of the Agreement shall be construed and administered
consistent with such intent. To the extent such potential payments could become
subject to Section 409A, the Company and Executive agree to work together to
modify the Agreement to the minimum extent necessary to reasonably comply with
the requirements of Section 409A,

 

2

--------------------------------------------------------------------------------


 

provided that the Company shall not be required to provide any additional
compensation amounts or benefits and Executive shall be responsible for payment
of any and all taxes owed in connection with the payment of the Stay Incentive
Award.

 

7.             Certain Definitions.

 

(a)                     “Cause”  means the good faith determination by the
Company that:

 

i.                  Executive has neglected, failed or refused to perform
Executive’s duties (other than as a result of physical or mental illness);

 

ii.               Executive has failed to timely attain the goals assigned to
Executive by the Company, in its good faith judgment, from time to time;

 

iii.            Executive has committed an act of personal dishonesty including,
without limitation, an act or omission intended to result in personal enrichment
of Executive at the expense of the Company;

 

iv.           Executive has committed a willful or intentional act that could
reasonably be expected to injure the reputation, business, or business
relationships of the Company or Executive’s reputation or business
relationships;

 

v.              Executive has perpetrated an intentional fraud against or
affecting the Company or any customer, supplier, client, agent, or Executive
thereof;

 

vi.           Executive has been convicted (including conviction on a nolo
contendere, no contest, or similar plea) of a felony or any crime involving
fraud, dishonesty, or moral turpitude.

 

With respect to any of the matters set forth in (i) or (ii) above, the Company
shall give Executive notice of the deficiency and a reasonable opportunity to
correct the deficiency (not to exceed thirty (30) days) prior to termination. In
the event that the Company has given notice of a deficiency and makes a
determination that the deficiency has not been cured within a reasonable period
of time, Executive’s employment may be terminated for Cause.

 

(b)       “Change of Control” means:

 

i.            The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 50% or more of
either (A) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that, for purposes of this Agreement, the following
acquisitions shall not constitute a Change of Control: (i) any acquisition
directly from the

 

3

--------------------------------------------------------------------------------


 

Company, (ii) any acquisition by the Company, or (iii) any acquisition by any
Executive benefit Program (or related trust) sponsored or maintained by the
Company or any Affiliate; or

 

ii.               Consummation of a reorganization, merger, statutory share
exchange or consolidation or similar corporate transaction involving the Company
or the acquisition of assets or stock of another entity by the Company (each, a
“Business Combination”), in each case unless, following such Business
Combination, (i) all or substantially all of the individuals and entities that
were the beneficial owners of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation that, as a result of
such transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, and (ii) no Person (excluding any
corporation resulting from such Business Combination or any Executive benefit
Program (or related trust) of the Company or such corporation resulting from
such Business Combination) beneficially owns, directly or indirectly, 50% or
more of, respectively, the then-outstanding shares of common stock of the
corporation resulting from such Business Combination or the combined voting
power of the then-outstanding voting securities of such corporation, except to
the extent that such ownership existed prior to the Business Combination; or

 

iii.            Individuals who, as of the date hereof, constitute the Board of
Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

 

iv.           A sale or disposition of all or substantially all of the operating
assets of the Company to an unrelated party; or

 

v.              Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.

 

4

--------------------------------------------------------------------------------


 

8.                                      Additional Provisions.

 

A.                                    This Agreement constitutes the entire
agreement between the parties concerning the matters herein.  This Agreement
does not affect any other agreements between Company and Executive.  This
Agreement may not be modified or amended except by a written instrument signed
by both parties.

 

B.                                    This Agreement and the provisions hereof
shall be construed, given effect and governed by the laws of the State of
Colorado, and in the event of a breach of this Agreement by any of the parties,
in addition to other specific remedies herein, the other party shall have all
remedies at law or equity provided by the laws of the State of Colorado.  Venue
for any action shall be in the United States District Court for the District of
Colorado or the District Court of Jefferson County, Colorado.  Each party waives
any objection they might have to the laying of venue in such courts, including
but not limited to objections based on lack of personal jurisdiction, improper
venue, or inconvenience of the forum.

 

C.                                    Each party has reviewed this Agreement and
has had the opportunity to consult with counsel regarding the provisions
thereof, and accordingly, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Agreement.

 

D.                                    The parties hereby unconditionally waive
their right to a jury trial of any claim or cause of action based upon or
arising out of, directly or indirectly, this Agreement.

 

E.                                     If any provision of this Agreement is
held to be invalid or unenforceable, the remaining provisions shall remain fully
enforceable according to their terms.

 

F.                                      This Agreement may be executed in
counterparts, including fax or other electronic counterparts, and all
counterparts together shall constitute one executed agreement.

 

DATED this 7th day of October, 2013.

 

GENERAL MOLY, INC.:

 

EXECUTIVE:

 

 

 

 

 

 

 

 

 

 

 

By

/s/ R. Scott Roswell

10/7/13

 

/s/ Robert I. Pennington

9/30/13

 

 

date

 

Robert I. Pennington

date

 

 

 

 

 

 

 

 

 

 

 

 

Title

Corporate Counsel, VP Human Resources

 

 

 

 

5

--------------------------------------------------------------------------------